Citation Nr: 1810934	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  11-05 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left knee disorder, claimed as left knee arthralgia and left knee arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active military service from June 1969 to January 1972. 

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision rendered in June 2009 of the Department of Veterans Affairs (VA), Regional Office (RO) in Atlanta, Georgia.  

The Veteran was afforded a hearing before a Decision Review Officer (DRO) in October 2010.  He also testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) in May 2013.  Transcripts of those hearings are included in the electronic claims file.

In March 2014, the Board remanded this matter for additional development. 

In June 2016, the Board denied the appeals for entitlement to service connection for left knee arthralgia and left knee arthritis.  The Veteran appealed that denial to the United States Court of Appeals for Veterans Claims (Court).  In an April 2017 Order, the Court partially vacated the Board's June 2016 decision and remanded the matter of entitlement to service connection for a left knee disorder for action in compliance with a Joint Motion for Partial Remand (Joint Motion).

In the April 2017 Joint Motion, the parties found that the Board erred by imposing an additional burden on the Veteran when it incorrectly applied the law.  Specifically, the Board was noted to erroneously require the corroboration of evidence when it discussed and analyzed the combat presumption under 38 U.S.C.A. § 1154(b).  It was noted that there was no limitation to the types of evidence that may be used to support a finding that a veteran engaged in combat with the enemy under that statute.

In September 2017, the Board again remanded this matter for additional development.


FINDING OF FACT

The current left knee disorder was not present in service, was not present to a compensable degree within one year of service discharge, and was not shown to be casually related to service, to include any in-service injury.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left knee disorder have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 1154, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions, including pursuant to 38 C.F.R. § 3.103(c)(2) (2017) and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic disorders, such as arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

38 U.S.C. § 1154(a) (2012) provides that consideration be given to the places, types, and circumstances of the Veteran's service as shown by his service record, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  In addition, while 38 U.S.C. § 1154(b) (2012) relaxes the evidentiary burden for a combat veteran with respect to evidence of an in-service occurrence of disease or injury, it does not create a statutory presumption that a combat veteran's disease or injury is automatically service-connected.  Satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C. § 1154 (2012); 38 C.F.R. § 3.304(d) (2017); see also Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007).

In written statements and hearing transcripts of record, the Veteran has asserted that his left knee was injured in 1970 when he jumped out of a moving truck while under attack in Vietnam.  He has stated that he landed in a hole and was pitched forward, with force, against his left leg.  Although he was in "a good bit of pain for a long time," the Veteran did not seek treatment at the time of left knee injury.  Since that injury, the Veteran reported that he has experienced "bouts of severe left leg/knee pain from having to be on my feet all day on my job."  

During his May 2013 Board hearing, the Veteran provided a further description of his left knee injury.  He stated that when he jumped out of the truck and fell, his left leg bent forward and the ligament tore.  He said he was in pain all night after the injury, but after staying off his leg for a few days, the swelling went down, and he was able to get around.  The Veteran explained that he did not go to sick call when the injury occurred because he was under attack and was out in the field all night.  However, he also did not go to sick call for his knee for the remainder of his time in service.  The Veteran testified that since service, he has experienced flare ups of knee pain and swelling.  The pain worsened over the years, but he did not seek treatment until around 2000.  The Veteran stated that he was told by the physician who performed his knee surgery in 2002 that the knee pain was the result of a very old injury that was continually aggravated thereafter.  The Veteran's spouse also testified that his knee problems began in the 1980s.

Service treatment records did not show any left knee complaints or any findings of arthritis.  The Veteran's service discharge examination report made no reference to knee problems and his lower extremities were marked as normal on clinical evaluation.  In a March 1972 VA examination report, conducted two months after discharge, the Veteran was reported as stating that "other than a hearing loss, he has no knowledge of any medical or disability problems at the present time."  No abnormalities of the Veteran's lower extremities were found on physical evaluation.  

Post-service VA and private treatment records in the file revealed the earliest pertinent left knee diagnosis was in 2002.

The Veteran underwent left knee surgery in October 2002.  The private physician noted that the Veteran claimed to have injured his knee in Vietnam and that since that time he had experienced swelling at least once a year.  The physician opined that the Veteran had prepatellar bursitis and a probable torn medial meniscus, which he has had for many years.  After an MRI was conducted, the physician concluded that there was Grade III trochlear groove chondromalacia, a joint effusion, a probable but not absolutely definite tear involving the medial meniscus cartilage, and prepatellar bursal fluid collection.  After the Veteran suffered a major accident in January 2006, he was afforded a VA examination in conjunction with his claims for aid and attendance and pension.  The examiner noted the Veteran's continued assertion that he suffered a knee injury during his service in Vietnam.

In a May 2014 VA examination report, the examiner listed diagnoses of degenerative joint disease of the left knee and post-arthroscopic medial meniscectomy of the left knee.  After reviewing the claims file and examining the Veteran, the examiner noted that the Veteran's service treatment records did not indicate any knee problems or diagnoses and that the first post-service evidence of knee problems was dated in 2002.  The VA examiner then concluded that it was less likely as not that the Veteran's knee conditions were related to his service.  The examiner cited the lack of objective medical evidence to support the Veteran's claimed knee injury during service.  Moreover, the examiner concluded that if the Veteran had a knee injury with a tear or degenerative joint disease during service, "it would be reasonable to have sought treatment earlier rather than 30 years later."  The examiner also observed that prior medical examinations would have documented the Veteran's knee injury or knee symptoms.

The Board notes that the May 2014 VA examiner appeared to have relied, in large part, on an absence of in-service left knee findings in determining that the Veteran's claimed left knee disorder was not related to service.  Thus, an additional VA medical opinion was obtained in order to clarify the etiology of the Veteran's claimed left knee disorder on appeal.

In a September 2017 VA medical opinion, the examiner acknowledged the following evidence of record:  1) the Veteran's history of injury to the left knee in service when he stepped into a hole; 2) that there was no documentation of a left knee injury or disorder in the service treatment records; 3) the March 1972 VA examination report that did not mention a left knee problem; 4) that the Veteran underwent a meniscectomy in 2002; 5) that the Veteran had another injury in June 2006; 6) that he retired in 2006; 7) he was a crew chief during working years; and 8) had a total left knee replacement in 2016.    

After reviewing the record, the examiner opined that it was less likely than not that the Veteran's knee condition was related to service.  In the cited rationale, the examiner indicated that the Veteran had a functioning left knee between 1971 and 2002.  The examiner further commented that the Veteran had an injury in service or strain that he recovered from and received no treatment for.  It was noted that the Veteran worked as a crew chief, which was a strenuous occupation.  He injured his knee the 2002 timeframe and had a meniscectomy, eventually being diagnosed with degenerative joint disease and having total left knee replacement in 2016.  Thus, the examiner concluded that the Veteran's left knee was functional between 1971 and 2002.  

Based on the cumulative evidence of record, the Board finds that entitlement to service connection for a left disorder is not warranted.  The Board has considered the Veteran's statements concerning an in-service left knee injury as well as the places, types, and circumstances of his service as shown by his service record.  Even assuming under 38 U.S.C. § 1154(b), the in-service incurrence of injury, specifically a left knee injury, is met in this case, it does not create a statutory presumption that the Veteran's present left knee disorder is automatically service-connected.  Here, there is not a sufficient basis in the record to conclude that the Veteran's present left knee disorder was incurred during active military service, or manifested as a chronic disease within a year thereafter, or for years after his discharge from active duty service in 1972.  

Post-service medical evidence of record first showed findings of a left knee disorder in 2002, many years after the Veteran's separation from active service.  The passage of many years between discharge from active service and the continuity of symptomatology or medical documentation of a claimed disability are factors that tend to weigh against a claim for service connection.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  The evidence fails to reflect that arthritis was manifested to a compensably disabling degree within the first year after the Veteran completed his period of active duty service in 1972.  

Although there is evidence of a currently diagnosed left knee disorder, there is no probative evidence of record linking that disorder to any period of active military service or any incident therein.  Significantly, the record does not include any probative medical evidence or opinion suggesting a causal relationship between the Veteran's claimed knee disorder and his active military service.  In fact, in the September 2017 VA medical opinion, the examiner specifically addressed the Veteran's contentions that his claimed disorder was related an injury during active military service.  The examiner provided a complete rationale for the stated opinions, citing to a detailed review of the evidence of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

In contrast, a private physician concluded in 2002 that the Veteran had prepatellar bursitis and a probable torn medial meniscus, which he has had for many years.  However, the Board finds that the statement from the Veteran's private physician that he had a knee disorder for many years has diminished probative value due to its general nature with lack of rationale.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical possibilities and unsupported medical opinions carry negligible probative weight).

As such, the Board finds that the most persuasive medical evidence that specifically addresses the question of whether the Veteran's present left knee disorder was incurred during active military service, manifested as a chronic disease within a year after active duty service discharge, or was etiologically related to events in active military service weighs against the claim.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  Thus, there is no basis upon which to conclude that the Veteran's currently diagnosed left knee disorder was incurred in or aggravated during military service, including on any direct or presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.

The statements from the Veteran and his spouse are competent evidence as to observable symptomatology, including pain.  See Barr, 21 Vet. App. at 307.  However, the statements that the Veteran's claimed left knee disorder was a result of active military service draw medical conclusions, which the Veteran and his spouse are not qualified to make.  Although lay persons are competent to provide opinions on some medical issues, the etiology of the Veteran's claimed left knee disorder falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.  Moreover, the September 2017 VA examiner considered the Veteran's lay assertions when providing the aforementioned medical opinion.

Accordingly, the criteria to award entitlement to service connection for a left knee disorder have not been established, either through probative medical or lay evidence.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to service connection for a left knee disorder, that doctrine is not applicable.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a left knee disorder, claimed as left knee arthralgia and left knee arthritis, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


